Title: From Thomas Jefferson to Richard Gem, 4 April 1790
From: Jefferson, Thomas
To: Gem, Richard



New York April 4. 1790.

In bidding adieu, my dear Doctor, to the country which united our residence, I find the loss of your society and instructive conversation among the leading circumstances of regret. Be assured that I feel it most sensibly, and accept my warm acknolegements for all your kindnesses and services to me and my family while at Paris. I hope that your philanthropy is by this time fully gratified by the final establishment of order, and equal government in a country which you love, and that you will still be blessed in seeing them extended to others so as to found a rational hope that man is at length destined to be happy and free. Our affairs wear a very pleasing aspect. The opposition to our new government has been perfectly reconciled by the amendments proposed by Congress. They have thought proper to call for my services in a more advanced station. This would have been flattering had my views been fixed on any thing but retirement. But with this disposition I would have wished that to be the only remaining change of my life. The interest you have been so good as to take in my happiness will not render indifferent to you the information that my daughter is married agreeably to my most sanguine wishes. The talents, temper, family and fortune of the young gentleman are all I could have desired. God bless you my dear Doctor, with life & health, and be assured of the constant affections of your sincere friend & humble servt,

Th: Jefferson

 